Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 9/2/21 do not overcome the rejections set forth in the office action mailed 5/3/21, which are maintained below. The discussions of the rejections have been updated as necessitated by the amendments.

Claim Rejections - 35 USC § 103
Claims 8, 10-14, 16-18, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (U.S. PG Pub. No. 2010/0041572) in view of Schober (U.S. PG Pub. No. 2009/0298729) and Macduff (U.S. Pat. No. 6,458,172).
In paragraphs 1, 4, 438, and the reference’s claim 30, Sano discloses using a lubricating composition in 4-stroke internal combustion engines for motorcycles with wet clutch mechanisms, where lubrication of the engine and wet clutch is accomplished using the same lubricating oil, meeting the method limitations of amended claim 20 as well as claim 24. In paragraph 405 Sano discloses that the composition comprises a base oil, as recited in component (a) of claim 20, a dispersant, as recited in component (d) of claim 20, and an antioxidant, as recited in component (f) of claim 20. In paragraphs 433 and 291-299 Sano discloses that the composition can further comprise overbased detergents, as recited in component (c) of claim 20. In paragraphs 431-432 and 289-290 Sano discloses that the composition can comprise an ashless friction modifier, as recited in component (e) of claim 20.

In paragraphs 13-28 Schober discloses lubricating compositions comprising dispersants, and in paragraphs 29 and 153 discloses that the compositions can be used to lubricate internal combustion engines which can be 4-stroke motorcycle engines. In paragraph 102 Schober discloses that the dispersant can be a succinimide dispersant, as disclosed by Sano, or a polyether or polyetheramine dispersant. Schober does not disclose specific suitable polyether dispersants, but in paragraph 110 points to Macduff as teaching polyetheramine dispersants. From column 4 lines 55 through column 5 line 
It would have been obvious to one of ordinary skill in the art to use the polyetheramine or polyethers of Macduff as the polyetheramine or polyether dispersant of Schober, since Schober specifically points to Macduff for teaching polyetheramines and polyethers. It would have been obvious to one of ordinary skill in the art to include the polyetheramine or polyether dispersants of Schober and Macduff in the composition of Sano, since Schober teaches that they are suitable dispersants for use in lubricating compositions for 4-stroke motorcycle engines. 
While the references do not specifically disclose combining the succinimide dispersants with the polyetheramine or polyether dispersants, case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). Since Sano discloses that the dispersant is present in an amount of up to 12% by weight, the concentration for the succinimide dispersant will overlap or fall within the range recited for component (e) of claim 20, and the concentration of the polyether will overlap the range recited in component (b) of claim 20. Claims 8, 10-14, 16, 18-20, and 24 are therefore rendered obvious by Sano, Schober, and Macduff.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Schober and Macduff as applied to claims 8, 10-14, 16-18, 20, and 24 above, and further in view of Kocsis (U.S. Pat. No. 9,051,529).
The discussion of Sano, Schober, and Macduff in paragraph 3 above is incorporated here by reference. Sano, Schober, and Macduff disclose an engine lubricant composition meeting the limitations of claim 1 and which can contain a friction modifier, but do not disclose the specific friction modifiers of claims 4 and 6.
Kocsis, in column 1 lines 7-10 and from column 2 line 37 through column 3 line 15, discloses an engine lubricating composition comprising a friction modifier. In column 5 lines 48-66 and column 7 lines 37-46 Kocsis discloses that the friction modifier can be esters or imides of tartaric acid or citric acid, meeting the limitations of the friction modifiers of claims 4 and 6.
It would have been obvious to one of ordinary skill in the art to use the tartaric or citric acid esters or imides of Kocsis as the friction modifier in the composition of Sano, Schober, and Macduff as Kocsis teaches that they are effective friction modifiers for engine lubricants.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Schober and Macduff as applied to claims 8, 10-14, 16-18, 20, and 24 above, and further in view of Fujimori (JP 2002-195291 A)
The discussion of Sano, Schober, and Macduff in paragraph 3 above is incorporated here by reference. Sano, Schober, and Macduff disclose a method of lubricating a wet clutch and an engine in a four-stroke motorcycle engine, but do not 
An English-language machine translation of Fujimori, which is attached, has been used in setting forth this rejection, and the paragraph and line numbers referred to herein are those of the translation. In paragraph 1 lines 13-16, Fujimori discloses a wet clutch device where a lubricating oil is interposed between friction plate and a mating plate. In paragraph 8 lines 85-91 Fujimori discloses that the surface of the friction plate is made of carbon fiber, which is a non-ferrous surface, and the mating plate is a steel plate, which has a ferrous surface. The wet clutch of Fujimori therefore meets the limitations of claim 21, and the use of the wet clutch of Fujimori in the engine of Sano, Schober, and Macduff meets the limitations of the method of claim 21.
It would have been obvious to one of ordinary skill in the art to use the wet clutch of Fujimori in the engine of Sano, Schober, and Macduff, since Fujimori teaches in paragraph 23 lines 216-221 that the wet clutch has improved properties.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Schober and Macduff as applied to claims 8, 10-14, 16-18, 20, and 24 above, and further in view of Moss (U.S. PG Pub. No. 2005/0039719).
The discussion of Sano, Schober, and Macduff in paragraph 3 above is incorporated here by reference. Sano, Schober, and Macduff disclose a method of lubricating a wet clutch and an engine in a four-stroke motorcycle engine, but do not disclose that the engine is an air-cooled engine. 
.

Response to Arguments
Applicant's arguments filed 9/2/21 have been fully considered but they are not persuasive. Applicant argues that one of ordinary skill in the art would understand that the R group of Macduff is a long-chain hydrocarbon group which will have more than 24 carbons, falling outside the range recited for the R group of amended claim 20. The portion of Macduff cited in the rejection discloses (column 4 line 66 through column 5 line 27) that the polyetheramines are prepared by first reacting an alcohol with alkylene oxides in order to prepare a polyether intermediate, which is further reacted with ammonia, an amine, or a polyamine in order to form the polyetheramine. The R group in the polyetheramine of Macduff is the residue of the alcohol reactant. Macduff discloses (column 5 lines 7-11) that the alcohol reactant preferably contains 6 to 20 carbon atoms, within the range recited for the R group of amended claim 20. Applicant’s argument is therefore unpersuasive. See also claims 1 and 14 of Macduff, which teach that the R group of the polyetheramine and R7 group of the polyether are derived from alcohols having 6 to 20 carbon atoms.
Kerkhoven, and obvious to one of ordinary skill in the art to include the resulting dispersant combination in the composition of Sano for the reasons stated in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771